DISSENTING OPINION OF
ROBERTSON, C.J.
I respectfully dissent. Section 2297 of the Revised Laws provides that the district courts shall not have jurisdiction of “real actions, nor actions in which the title to real estate shall come in question.” The question raised by the pleadings was whether or not the conveyance made by Jones to his wife through an intermediary was a fraud upon the rights of the plaintiff, and it would have required the magistrate to decide whether the plaintiff’s right to assert a lien had been defeated. The decision of that ques*81tion would not involve the consideration of a. disputed title to land. It must be conceded that prior to October 8, 1914, Mr. Jones was the owner of the land, and that from and after that date Mrs. Jones was the Owner. It is Avell settled that a conveyance though void as to creditors is binding between the parties to the conveyance and their priAdes, and valid as to all third parties Avhose rights were not prejudiced by the transfer. If the conveyance to Mrs. Jones Avas good as against the plaintiff the right to a lien was cut off and no relief could be had against the property. If the conveyance was void as to the plaintiff the property Avould be regarded for the purposes of this case as still belonging to Mr. Jones, and if the lien should be established it would be satisfied by the leary of execution upon the property as though no conveyance of it had been made. Dee v. Foster, supra. The conveyance would not be disputed, it would simply be ignored. To decide whether certain land is subject to a mechanic’s lien is not to pass upon a disputed title to the land. Wheatly v. Blalock, 9 S. E. (Ga.) 168; Bailey v. Winn, 101 Mo. 649, 658. From the standpoint of Mrs. Jones the question was not whether the title to the land had passed to her, but whether or not it passed subject to a lien in favor of the plaintiff. In my opinion the demurrer to the plea to the jurisdiction ought to have been sustained.
The question whether there Avas a misjoinder of parties defendant is not presented by the appeal, and I prefer not to express an opinion as to whether the joinder of Mrs. Jones, between whom and the plaintiff or Turin, the contractor, there was no contractual relation, was consonant with the theory of our mechanics’ lien statute or the practice in the courts of this Territory.